Citation Nr: 1031626	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease, left wrist, currently rated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

In March 2009, the Board remanded the Veteran's claim for further 
evidentiary development.  The Appeals Management Center (AMC) 
continued the previous denial of the claim in a May 2010 
supplemental statement of the case (SSOC).  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that 
the Veteran's left wrist disability is currently manifested by 
pain and minimal limitation of motion; ankylosis of the left 
wrist is not shown.

2.  The evidence does not show that the Veteran's service-
connected left wrist disability is so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the service-connected left wrist disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009).

2.  Application of extraschedular provisions is not warranted in 
this case. 38 C.F.R. § 3.321(b) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected left wrist disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in March 2009, the Board remanded this claim 
and ordered the agency of original jurisdiction (AOJ) to provide 
proper notice to the Veteran under the Veterans Claims Assistance 
Act of 2000 (VCAA), and to obtain the Veteran's Social Security 
Administration (SSA) records and associate them with the 
Veteran's claims folder.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, the Veteran's SSA records 
have been obtained and associated with his claims folder.  The 
Veteran's left wrist disability claim was readjudicated via the 
May 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency and AMC provided the Veteran with the required notice by 
letters mailed in November 2005 and notice with respect to the 
effective-date element of the claim, by letters mailed in March 
2006 and September 2009.  Although the September 2009 letter 
including the effective-date element of the claim was provided 
after the initial adjudication of the claim, the Board finds that 
the Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the AMC readjudicated the Veteran's claim in the 
May 2010 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, SSA records, and postservice VA 
treatment records.  

The Veteran was afforded a VA examination in January 2006 
specifically for his left wrist.  Additionally, he was afforded a 
VA examination in October 2007 for his joints, to include his 
left wrist.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past medical 
history, documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's left wrist 
disability under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA examination reports are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board is cognizant of the fact that while the Veteran's 
claims folder was available during the January 2006 VA 
examination, it was not available during the October 2007 VA 
examination.  However, such did not have an adverse effect on the 
adequacy of the examination.  Notably, as previously indicated, 
the examiner fully considered the Veteran's complaints, to 
include his complaints of functional impairment and pain with 
respect to his left wrist disability.  A physical examination was 
then performed that addressed the relevant criteria to rate the 
Veteran's left wrist disability.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his July 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2009).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2009).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected left wrist disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5215 [degenerative arthritis; wrist, limitation of motion].  See 
38 C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The evidence of record indicates that the Veteran has been 
diagnosed with degenerative joint disease of the left wrist.  See 
the January 2006 VA examination report.  

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Under Diagnostic Code 5003 
[degenerative arthritis], arthritis will be rated under the 
criteria for limitation of motion of the affected joint.  Because 
the Veteran's left wrist disability with degenerative joint 
disease manifests in left wrist pain and limitation of motion 
based on identified symptomatology, separately rating the 
diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 
4.14 (2009) [the evaluation of the same disability under various 
diagnoses is to be avoided].

The Board additionally concludes that Diagnostic Code 5214 
[wrist, ankylosis of], which is the only other diagnostic code 
which specifically references the wrist, is not appropriate for 
application in this case because there is no evidence of 
ankylosis in the record.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the 
Veteran evidences a decreased range of motion of the wrist, the 
medical evidence of record fails to demonstrate the presence of 
any ankylosis.  Moreover, in an October 2007 VA examination for 
the Veteran's left shoulder, after reporting osteopenia of the 
Veteran's left wrist upon physical examination, the VA examiner 
noted the absence of any joint ankylosis.  

In sum, the Veteran's service-connected left wrist disability is 
most appropriately rated under Diagnostic Code 5215.  The Veteran 
has suggested no other diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate.

Specific schedular criteria

Diagnostic Code 5215 [wrist, limitation of motion of], provides 
for the assignment of a 10 percent disability rating with 
dorsiflexion less than 15 degrees or palmar flexion limited in 
line with forearm.  The Board observes that the 10 percent rating 
is the maximum rating provided under Diagnostic Code 5215.

The Board notes that VA treatment records dated in August 2004 
documented treatment for the Veteran's left hand.  Specifically, 
the Veteran stated that he could not "feel the left hand" and 
had weakness in it, although the VA physician reported that the 
Veteran was able to feel palpation on physical examination and 
was able to move it.  Grip strength was measured at 3/5.  The 
Veteran was assessed as suffering from chronic joint pain and 
weakness in his left hand, and prescribed pain medication and 
follow-up treatment.  

The Veteran was afforded a VA examination in January 2006.  He 
complained of pain, weakness, and stiffness in his left wrist as 
well as some giving way or inability to hold tightly to objects 
in his left hand.  Further, he reported that he occasionally 
drops items, and when driving, he has to use his right hand (his 
dominant hand) at all times due to the weakness of his left 
wrist.  He used a nonsteroidal anti-inflammatory drug (NSAIDS) 
twice daily for treatment.  The Veteran denied any swelling, 
heat, redness, instability, episodes of dislocation, or recurrent 
subluxation of his left wrist.  Moreover, he was able to bathe 
himself, dress himself, and feed himself without restriction.  
The VA examiner noted that the Veteran appeared in a wheelchair 
for the examination, although he normally only used a cane for 
assisted ambulation, and that the Veteran did not use any 
prosthesis for his left wrist. 

Upon physical examination of the Veteran's left wrist, the VA 
examiner noted that the Veteran was able to remove his jacket for 
full evaluation of the bilateral wrists.  Range of motion testing 
of the left wrist revealed dorsiflexion up to 55 degrees with 
reported pain at the end of range of motion, palmar flexion to 60 
degrees with reported pain at the end of range of motion, radial 
deviation to 15 degrees, and ulnar deviation to 20 degrees.  The 
VA examiner reported that she was unable to opinionate on any 
additional joint function loss regarding a flared stated without 
resorting to speculation because the Veteran was unable to cite 
the number of these flares.  

The VA examiner also noted that the Veteran was guarding related 
to pain on the left side.  Further, the Veteran was able to fully 
extend his left hand, although he was unable to make a complete 
fist without the use of an assistive stretch support device.  He 
was able to supinate and pronate to 85 degrees bilaterally.  
Strength in his left hand without his brace or stretch support 
was 0/5; however, with his wrist support, strength improved to 
4/5.  Reflexes were intact at the biceps, triceps, and 
brachioradialis at 2+/4 and equal bilaterally.  There was no 
marked muscle atrophy or muscle wasting noted bilaterally.  An X-
ray report revealed an impression of degenerative changes in the 
left wrist and diffuse osteopenia.  The VA examiner diagnosed the 
Veteran with degenerative joint disease of the left wrist, status 
post traumatic injury in May 1963 with subjective complaint of 
intermittent loss of strength and pain without fatigability.    

The Board adds that the Veteran was provided a VA examination for 
his joints, to include his left wrist, in October 2007.  He 
reported pain, stiffness, and weakness on his left side as well 
as his use of a cane for ambulation.  Upon physical examination, 
the VA examiner noted osteopenia of the Veteran's left wrist.  
Moreover, he reported no joint ankylosis.  

There is no competent medical evidence to contradict the findings 
of the VA examiners.  A careful review of the record therefore 
demonstrates that the Veteran experiences functional loss and 
limitation of motion due to his left wrist disability; however, 
ankylosis of the left wrist is not shown.  

With respect to the applicable rating criteria, the Veteran is 
currently assigned a 10 percent disability rating under 
Diagnostic Code 5215.  A 10 percent disability rating is the 
highest schedular rating available.  As such, the Board is unable 
to grant a higher schedular rating under these criteria.

While higher disabilities ratings are contemplated for ankylosis 
of the wrist under Diagnostic Code 5214, the evidence does not 
show that the Veteran's left wrist has been manifested by 
symptoms consistent with ankylosis at any time during the course 
of the appeal.  

The Board has considered whether an increased disability rating 
is warranted for the Veteran's left wrist disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although the Veteran evidences functional loss due to 
his left wrist disability and stated in 2005 that he used a brace 
for support, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  A 10 percent 
disability rating is the maximum rating allowable under 
Diagnostic Code 5215.  Moreover, the January 2006 VA examiner 
concluded that she was unable to opinionate on any additional 
joint function loss regarding a flared stated without resorting 
to speculation because the Veteran was unable to cite the number 
of these flares.  

Furthermore, even with consideration of factors such as pain, 
weakness, the symptomatology manifested by the Veteran's left 
wrist disability does not closely approximately ankylosis.  In 
this case, the objective evidence has shown that the Veteran has 
maintained motion in his left wrist throughout the course of the 
appeal.  The Board concludes that a higher rating based on those 
factors is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
an evaluation in excess of 10 percent for his left wrist 
disability.  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's left wrist 
disability was more or less severe during the appeal period.  
There are no medical findings and no other evidence which would 
allow for the assignment of a disability rating in excess of 10 
percent at any time during the period of time here under 
consideration.  Moreover, as noted above, a 10 percent disability 
rating is the highest schedular rating available under Diagnostic 
Code 5215.  Absent manifestations consistent with ankylosis of 
the wrist, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 10 percent 
for any time from June 2004 to the present. 

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected left wrist disability.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran has been in receipt of SSA disability for more than 
10 years due to a seizure disorder.  Prior to that time, he 
worked as a security guard for several years, and then his last 
job included janitorial work at a school where he was relieved 
from his duties due to lack of funding.  See the January 2006 VA 
examination report.  There is no indication that the left wrist 
disability caused him to miss extended periods of work or created 
any unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required hospitalization as a result of 
his left wrist disability.  Moreover, the record does not 
demonstrate any other reason why an extraschedular rating should 
be assigned.  Accordingly, the Board therefore has determined 
that referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  The Board notes that the Veteran 
reported to the January 2006 VA examiner that the effect of the 
left wrist disability on his occupational activities included him 
occasionally dropping items.  Further, he stated that "he has 
been unable to work for greater than 10 years."  Crucially, 
however, the Veteran has not contended that he is unemployable 
specifically due to the left wrist disability.  Further, as 
stated above, the Veteran is currently in receipt of SSA 
disability benefits for a seizure disorder.  Accordingly, the 
issue of TDIU has not been raised in this case.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease, left wrist, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


